UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4749


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN O’NEAL HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (2:05-cr-00012-BO-1)


Submitted:   January 31, 2012             Decided:   March 22, 2012


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian       O’Neal       Harris          appeals      his       twenty-four-month

sentence       for       violation      of     his       term       of    supervised            release.

Harris        argues       that        his     revocation            sentence              is    plainly

unreasonable because the district court failed to explain the

sentence it chose.              For the reasons that follow, we affirm.

               Following his guilty plea to possession of a firearm

and ammunition by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1)         &    924    (2006),       Harris         was    sentenced             in   2006   to

forty-six      months’       imprisonment           followed         by    a    thirty-six-month

term     of    supervised          release.               Harris         began        his       term   of

supervision on September 21, 2009.

               On March 10, 2011, a probation officer petitioned the

district       court      for    revocation          of      Harris’      term        of    supervised

release.        The probation officer explained that Harris had, in

violation of the terms of his supervised release, engaged in

criminal        conduct          and     possessed            a      controlled             substance.

Specifically,          Harris     had        been    arrested        in    North        Carolina       on

charges of Possession With Intent to Sell and Deliver Marijuana,

Possession of Stolen Goods/Property, and Driving While Impaired.

               Harris pled no contest to the conduct charged in the

petition for revocation of supervised release because the state

charges       were       still    pending.              He    presented          no    evidence        in

response to the evidence introduced by the Government regarding

                                                    2
the violations.           The court found that the violations had been

established and that Harris’ policy statement range under the

Sentencing Guidelines was twenty-four months.

             Afterwards, defense counsel submitted a letter from a

McDonald’s       restaurant    stating         that       Harris   was     a   “critical

worker,” and noted that Harris worked for McDonald’s “pretty

regularly” after being placed on supervised release.                             Harris

asked the court for mercy.               The court questioned the parties

about     Harris’   income,    the   status          of    the   state    charges,   the

circumstances under which drugs were found in Harris’ vehicle,

and his prior murder conviction.                 Without further elaboration,

the     court    then     imposed    a   twenty-four-month               sentence,   the

statutory       maximum    penalty   and       the    advisory     policy      statement

term. 1

             Because Harris did not request a sentence outside the

policy statement range, we review his challenge to the adequacy




      1
       Harris’ Grade A supervised release violation and placement
in Criminal History Category V yielded an advisory policy
statement range of thirty to thirty-seven months under U.S.
Sentencing Guidelines Manual § 7B1.4(a)(1), p.s. (2005), but
because the statutory maximum sentence for Harris’ violation was
twenty-four months, see 18 U.S.C. § 3583(e)(3) (2006), his
advisory policy statement term became twenty-four months.    USSG
§ 7B1.4(b)(1) (stating where statutory maximum lower than bottom
of policy statement range, statutory maximum becomes policy
statement range).



                                           3
of the explanation for his sentence for plain error. 2                         Lynn, 592

F.3d at 580 (finding error not preserved where defendant failed

to seek sentence outside Guidelines range).                   “To establish plain

error, [Harris] must show that an error occurred, that the error

was plain, and that the error affected his substantial rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Even if Harris satisfies these requirements, “correction of the

error    remains       within   our    discretion,         which   we        should   not

exercise    .     .    .    unless    the   error    seriously      affect[s]         the

fairness,        integrity      or     public       reputation          of      judicial

proceedings.”         Id. (alteration in original) (internal quotation

marks and citation omitted).

            In        the    sentencing         context,     an    error         affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”       United States v. Washington, 404 F.3d 834, 849 (4th

Cir. 2005) (internal quotation marks and citation omitted); see

     2
        Harris contends that he preserved the issue of the
adequacy of the district court’s explanation for his sentence
because he asked the court for mercy at the revocation hearing
and counsel noted his positive work record.          A defendant
preserves a claim of sentencing error when he “draw[s] arguments
from [18 U.S.C.] § 3553 [2006] for a sentence different than the
one ultimately imposed.”   United States v. Lynn, 592 F.3d 572,
578-79 (4th Cir. 2010). We find Harris’ bald request for mercy
and counsel’s remarks were not sufficient to preserve for
appellate   review  the   adequacy  of   the   district  court’s
explanation of the sentence.



                                            4
also United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009)

(“In the sentencing context, an error was prejudicial only if

there is a reasonable probability that the defendant would have

received a lighter sentence but for the error.”). We conclude

Harris cannot meet this rigorous standard on this record.

            Assuming        arguendo        that     the      district          court’s

explanation was inadequate, Harris fails to argue, and nothing

in the record indicates, that the court would have imposed a

lighter sentence had it provided a more thorough explanation.

Accordingly,    we    conclude      Harris’    challenge      to   his     revocation

sentence    cannot     withstand     plain     error    review,      as    he   cannot

establish   that     any    error   by   the   district      court    affected     his

substantial rights.           We therefore affirm the district court’s

judgment. We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented      in     the    materials

before   the   court    and      argument    would     not   aid   the     decisional

process.

                                                                             AFFIRMED




                                         5